    Case 2:20-cv-00407-DBH Document 1 Filed 10/30/20 Page 1 of 6                                PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE

TONYA M. JOY,                         )
                                      )
                       Plaintiff,     )
                                      )
       v.                             ) Civil Action No. ___________________
                                      )
HOST INTERNATIONAL INC.,              )
d/b/a LINDA BEAN’S MAINE LOBSTER CAFE )
                                      )
                       Defendant.     )

                                         NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant HMSHost Corporation1

(“Defendant”) hereby notices the removal of this action from the Superior Court of the State of

Maine for Cumberland County (the “State Court”) to the United States District Court for the

District of Maine. In support of this Notice of Removal, Defendant states as follows:

                                        STATE COURT ACTION

        On or about August 21, 2020, Tonya M. Joy (“Plaintiff”) commenced an action in the

State Court, captioned Tonya M. Joy v. Host International Inc., d/b/a Linda Beans Maine Lobster

Cafe, Civil Action No. CV-2020-357 (the “State Court Action”). The State Court Action is now

pending in that court.

        On or about October 13, 2020, Plaintiff served Defendant with the Complaint in the State

Court Action. Attached as Exhibit A is a copy of the Summons and Complaint in the State

Court Action. The document attached as Exhibit A constitutes “all process, pleadings, and

orders” in the State Court Action, pursuant to 28 U.S.C. § 1446(a). A certified copy of the State

Court record has been requested and will be filed with this Court upon receipt.


1
 Plaintiff incorrectly identifies HMSHost Corporation as Host International Inc., d/b/a Linda Bean’s Maine Lobster
Café.

                                                        1
     Case 2:20-cv-00407-DBH Document 1 Filed 10/30/20 Page 2 of 6                  PageID #: 2




                                    TIMELINESS OF REMOVAL

         This Notice of Removal is timely filed within thirty (30) days after Defendant was served

with the Complaint in the State Court Action, as required by 28 U.S.C. § 1446(b)(1). See 28

U.S.C. § 1446(b); Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999);

Boyd v. Phoenix Funding Corp., 366 F.3d 524, 529-530 (7th Cir. 2004).

         This Notice of Removal is also filed within one year of the commencement of the State

Court Action and is therefore timely under 28 U.S.C. § 1446(c)(1).

                            GROUNDS FOR NOTICE OF REMOVAL

         Removal is proper based on this Court’s original diversity jurisdiction pursuant to 28

U.S.C. § 1332. 28 U.S.C. § 1332(1) provides, in relevant part, that:

         The district court shall have original jurisdiction of all civil actions where the
         matter in controversy exceeds the sum or value of $75,000, exclusive of interest
         and costs, and is between –

         (1) citizens of different States[.]

         This action is a civil action over which the Court has original jurisdiction based on

diversity of citizenship because it is a civil action between citizens of different states and the

amount in controversy exceeds $75,000, exclusive of interests and costs, as set forth below.

I.       Diversity of Citizenship

         According to the Complaint, Plaintiff is a citizen of the State of Maine. See Exhibit A,

Complaint at ¶ 3.

         For diversity jurisdiction purposes, a corporation is deemed a citizen of its State of

incorporation and the State where it has its principal place of business. See 28 U.S.C. §

1332(c)(1). As clarified by the United States Supreme Court, “the phrase ‘principal place of

business’ [in Section 1332(c)(1)] refers to the place where the corporation’s high level officers

direct, control, and coordinate the corporation’s activities. Lower federal courts have often

                                                 2
  Case 2:20-cv-00407-DBH Document 1 Filed 10/30/20 Page 3 of 6                     PageID #: 3




metaphorically called that place the corporation’s ‘nerve center.’ We believe that the ‘nerve

center’ will typically be found at a corporation’s headquarters.” Hertz Corp, v. Friend, 559 U.S.

77, 80-81 (2010) (citations omitted).

       Defendant is incorporated under the laws of the State of Delaware.             Defendant’s

corporate headquarters are located in Bethesda, Maryland. Thus, Defendant’s principal place of

business is in the State of Maryland. Accordingly, Defendant is a citizen of the States of

Delaware and Maryland for purposes of determining diversity of citizenship, and the parties are

completely diverse. Diversity of citizenship existed between the parties at the time Plaintiff’s

Complaint was filed, and continues to exist at the time this Notice of Removal is being filed.

       B.      Amount in Controversy

       Although Plaintiff’s Complaint does not specify the precise amount of damages sought, it

is more likely than not that the amount in controversy in this case exceeds $75,000.00, exclusive

of interest and costs. “In assessing the amount in controversy, the Court considers the litigation

value of the case, an amount arrived at by drawing all reasonable inferences in favor of

Plaintiff’s complaint.” Finley v. George Weston Bakeries Distribution, Inc., 473 F. Supp. 2d

105, 106 (D. Me. 2007). In her Complaint, Plaintiff is seeking lost wages and benefits (including

back pay and front pay), compensatory damages (including emotional pain and suffering and lost

enjoyment of life), liquidated and punitive damages, and civil forfeiture damages, dating back at

least to her alleged layoff on December 28, 2019. See Exhibit A, Complaint, at ¶¶ 25, 48, 57, &

60. Plaintiff also seeks statutory attorneys’ fees, costs, and expenses under 26 M.R.S. §§ 631 &

848, which the Court may properly consider in estimating whether the amount in controversy on

her claim will be over the jurisdictional threshold, should she ultimately prevail. See Exhibit A,

Complaint, at ¶¶ 48, 57, & 60; Spielman v. Genzyme Corp., 251 F.3d 1, 6 (1st Cir. 2001)



                                                3
  Case 2:20-cv-00407-DBH Document 1 Filed 10/30/20 Page 4 of 6                    PageID #: 4




(attorneys’ fees may be included in the amount in controversy determination where, as here, “a

statute mandates or allows payment of the fees”). As a result, it is more likely than not that the

amount in controversy in this case exceeds $75,000.00, exclusive of interests and costs.

Accordingly, this Court has jurisdiction over the pending action pursuant to 28 U.S.C. § 1332(a).

                                            VENUE

       The United States District Court for the District of Maine is the District Court of the

United States within which the State Court Action is currently pending, and therefore venue is

proper under 28 U.S.C. §§ 1441(a) & 1446(a).

                 NOTICE TO ADVERSE PARTIES AND STATE COURT

       Pursuant to 28 U.S.C. § 1446(d), Defendant is submitting a copy of this Notice of

Removal for filing with the Clerk of the Superior Court of the State of Maine for Cumberland

County.

       Pursuant to 28 U.S.C. § 1446(d), upon filing of this Notice of Removal, Defendant gave

written notice thereof to Plaintiff’s counsel, Laura H. White, Esq., and Danielle M. Quinlan,

Esq., of White & Quinlan, LLC, 62 Portland Road, Suite 21, Kennebunk, ME 04043.

                                RESERVATION OF RIGHTS

       By filing the Notice of Removal, Defendant does not waive any objections it may have as

to service, jurisdiction, or venue, or any other defenses available to it at law, in equity or

otherwise. Defendant intends no admission of fact or law by this Notice and expressly reserves

all defenses and motions.

       If the Court should be inclined to remand this action, Defendant requests that the Court

issue an Order to Show Cause why the case should not be remanded, providing Defendant an




                                                4
  Case 2:20-cv-00407-DBH Document 1 Filed 10/30/20 Page 5 of 6                        PageID #: 5




opportunity to present briefing and argument prior to any possible review. Because a remand

order is not subject to appellate review, such a procedure is appropriate.

        As required by 28 U.S.C. § 1446(a), this Notice of Removal is signed under Rule 11 of

the Federal Rules of Civil Procedure.

                                      RELIEF REQUESTED

        Defendant requests that the United States District Court for the District of Maine assume

jurisdiction over the above-captioned action and issue such further orders and processes as may

be necessary to bring before it all parties necessary for the trial of this action.

        WHEREFORE, Defendant respectfully requests that this action proceed as an action

properly removed from the Superior Court of the State of Maine for Cumberland County, to the

United States District Court for the District of Maine.



Dated: October 30, 2020                                Respectfully submitted,


                                                       /s/ Melinda J. Caterine
                                                       Melinda J. Caterine (Bar No. 007129)
                                                       Timothy H. Powell (Bar No. 006137)
                                                       LITTLER MENDELSON, P.C.
                                                       One Monument Square, Suite 600
                                                       Portland, ME 04101
                                                       Phone: 207.774.6001
                                                       mcaterine@littler.com
                                                       tpowell@littler.com

                                                       Attorneys for Defendant HMSHost
                                                       Corporation




                                                   5
  Case 2:20-cv-00407-DBH Document 1 Filed 10/30/20 Page 6 of 6                     PageID #: 6




                                CERTIFICATE OF SERVICE

       I, Melinda J. Caterine, hereby certify that I electronically filed the foregoing document

using the CM/ECF system on the date noted below, which will send notification of such filing to

the following:

       Laura H. White, Esq.
       Danielle M. Quinlan, Esq.
       White & Quinlan, LLC
       62 Portland Road, Suite 21
       Kennebunk, ME 04043
       lwhite@whiteandquinlan.com
       dquinlan@whiteandquinlan.com

       Attorneys for Plaintiff Tonya M. Joy


Dated: October 30, 2020

                                                     /s/ Melinda J. Caterine
                                                     Melinda J. Caterine (Bar No. 007129)
                                                     Timothy H. Powell (Bar No. 006137)
                                                     LITTLER MENDELSON, P.C.
                                                     One Monument Square, Suite 600
                                                     Portland, ME 04101
                                                     Phone: 207.774.6001
                                                     mcaterine@littler.com
                                                     tpowell@littler.com

                                                     Attorneys for Defendant HMSHost
                                                     Corporation




                                                6
